Exhibit 10.2

 

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission.  Asterisks denote omissions.

 

July 23, 2009

 

Attn: General Counsel

Genpact International Inc,

1251 Avenue of the Americas, Suite 41,

New York, NY 10020

 

Dear Mohit Thukral:

 

THIS LETTER AGREEMENT (the “Letter”) sets forth certain business terms we have
agreed upon. This Letter is entered into and made effective as of April 1, 2009
(the “Effective Date”) and amends, for a period of time beginning April 1, 2009
until March 31, 2010 (the “Term”), certain terms of the Master Professional
Services Agreement dated as of November 30, 2005 (as amended, modified and
supplemented from time to time, the “Agreement”) by and between Macro*World
Research Corporation, a North Carolina corporation having a principal place of
business at 301 South College Street, Charlotte, NC 28288, a subsidiary of Wells
Fargo & Company, successor in interest by merger to Wachovia Corporation (“Wells
Fargo”) and Genpact International, Inc. (as successor in business to Genpact
International, S.A.R.L., a Luxembourg société à responsabilité limitée, existing
and organized under the laws of Luxembourg, acting through its Hungarian Branch,
having its principal place of business at Duna Plaza Offices, 4th Floor, H-1138,
Budapest Váci út 178, Hungary, as well as certain terms of the Philippines Local
Operating Agreement (the “LOA”) dated as of December 21, 2007, by and between
Macro*World Research Corporation, a North Carolina corporation having a
principal place of business at 301 South College Street, Charlotte, North
Carolina 28288, a subsidiary of Wells Fargo & Company, successor in interest by
merger to Wachovia Corporation and Genpact International, Inc. (as successor in
business to Genpact International, S.A.R.L.), a Delaware corporation with an
office at 1251, Avenue of Americas, 41st Floor, New York, NY 10020 (“Genpact”).

 

Wachovia Corporation merged into Wells Fargo & Company as of December 31, 2008
(“Merger”);

 

As successor in interest by merger to Wachovia Corporation, Wells Fargo has
assumed all rights and obligations under the Agreement and LOA for its
subsidiary, Macro*World Research Corporation; and

 

We have agreed to amend the Agreement and LOA for the Term of this Letter,
during which time the parties are conducting good faith negotiations to execute
a revised master professional services agreement.

 

IN CONSIDERATION of the mutual promises and covenants contained in this Letter,
and of other good and valid consideration, the receipt and sufficiency of which
are hereby acknowledged, we have agreed to the following:

 

(A)                             TERMINATION FOR CONVENIENCE:

 

Notwithstanding Section 25.3 of the Agreement or Section 17.12 of the LOA, the
following is hereby added to the end of Section 25.3:

 

“Provided however, during the Term of this Letter, Wells Fargo may terminate all
or any portion of the Services under one or more Statements of Work listed in
the attached Appendix C, for convenience and without cause at any time and from
time to time by giving Genpact the minimum notice specified in

 

--------------------------------------------------------------------------------


 

Appendix C for the applicable Statement of Work (if at the time of the notice,
no more than [**] Genpact Personnel are eliminated as a result of the
termination) designating the termination date. The billing for these processes
during the agreed notice period will be done monthly for the entire notice
period, as applicable. The billing will be fixed for the notice period and will
be determined on the actual headcount as on the date of the termination notice
for a particular process.”

 

Notwithstanding Section 25.3(b) of the Agreement, Termination Charges pursuant
to these termination notices will not apply to the first [**] FTEs (which may
include the [**] FTE’s specified above) terminated due to the calculation based
on the December 2008 FTE count of [**].

 

Notwithstanding Section 27.3 of the Agreement, the following is hereby added to
the end of the Section:

 

“Any notice, notification, request, demand or determination provided by Wells
Fargo in regards to the termination of one or more Statements of Work shall be
in writing and the first notification shall be via e-mail transmission to
establish and set forth the effective notice date of the Termination (“Official
Notice Date”.) The official notice of termination (“Termination Letter”) shall
reference the Official Notice Date. Wells Fargo shall provide a signed
Termination Letter to the onsite Relationship Manager, who will obtain the
required signatures from Genpact. The Relationship Manager shall send to Wells
Fargo Supply Chain Management an electronically scanned and fully executed copy
of the Termination Letter via e-mail transmission.

 

 

(B)                             STRANDED COSTS CALCULATIONS:

 

Notwithstanding Schedule I of the Agreement, for the Term of this Letter, the
modified Stranded Costs (which is only applicable to Statements of Work
representing the initial [**] FTE terminations) shall be calculated as follows:

 

India:

 

FTE Resources: Notwithstanding Schedule I of the Agreement and irrespective of
actual redeployment or ramp-down, for the Term of this Letter, the Stranded
Costs shall be based on actual headcount as on the termination notice date and
shall be for a fixed period of [**] days following the expiration of the notice
period. The charges shall be calculated using the rate for FTE resources set
forth in Exhibit D to Schedule O of the Agreement. (Refer Appendix A)

 

Facilities: Notwithstanding Schedule I of the Agreement, for the Term of this
Letter, the Stranded Costs for Facilities based on headcount as per the
respective SOW and shall be for a fixed period of [**] days following the
expiration of the notice period. Any Genpact Facility costs shall be at the
Infrastructure Cost rate set forth in Exhibit D to Schedule O of the Agreement
for 2009. (Refer Appendix A)

 

Equipment: Notwithstanding Schedule I of the Agreement, for the Term of this
Letter, the Stranded Costs for Equipment that is not redeployed for the
headcount as per the respective SOW and shall be at the written down value not
to exceed $[**] per seat.

 

Support:

 

In addition to Schedule I of the Agreement, for the Term of this Letter, the
Stranded Costs for Support resources normally included in SOW billing will not
be included in Stranded

 

2

--------------------------------------------------------------------------------


 

Costs for individual SOW but will be separately invoiced for a fixed period of
[**] days using the methodology below. For the purpose of clarification, the
Stranded Costs for support resources shall serve solely as a guide for this
Letter and shall not be applied as a standard for any existing or future
agreement between the parties.

 

For every [**] FTEs terminated, Genpact will bill for fixed [**] days stranded
cost for support resources based on the following span ratio:

 

Function

 

Span

 

Level

 

Rate per Annum

 

Support HC

 

HR

 

[**]

 

[**]

 

[**]

 

[**]

 

IT

 

[**]

 

[**]

 

[**]

 

[**]

 

Training

 

[**]

 

[**]

 

[**]

 

[**]

 

Quality

 

[**]

 

[**]

 

[**]

 

[**]

 

 

Philippines:

 

FTE Resources: Notwithstanding Schedule I of the Agreement and irrespective of
actual redeployment or ramp-down, for the Term of this Letter, the Stranded
Costs for FTE resources as on the termination notice date shall be for a fixed
period of [**] days following the expiration of the notice period. The charges
shall be calculated using the FTE rate set forth in Exhibit D to Schedule O of
the LOA.  (Refer Appendix B)

 

Facilities: Notwithstanding Schedule I of the Agreement, for the Term of this
Letter, the Stranded Costs for Facilities shall not be invoiced for the facility
portion of obligations related to [**], and [**] seats associated with ramp-down
of [**] (note: [**] seat decrease related to [**] expected to result in new
level of [**] seats — Associates & TLs). Any ramp-downs / terminations over and
above the SOWs specified herein will be subject to the notice period and
Stranded Cost terms currently contained in the Agreement.

 

Equipment: Notwithstanding Schedule I of the Agreement, for the Term of this
Letter, the Stranded Costs for Equipment that is not redeployed for the
headcount as per the respective SOW shall be at the written down value not to
exceed $ [**] per seat.

 

Invoicing (for India and the Philippines):

 

The Stranded Costs for FTE resources and Facilities will become billable at the
end of the applicable notice period and will be invoiced within [**] days of the
expiration of the applicable notice period. The Stranded Costs for Equipment
shall be invoiced within [**] days of the expiration of the notice period.

 

(C)                             FTE RESOURCE POOL:

 

Notwithstanding Section 8.4(f) of the Agreement, the sole discretion of the
Operating Council to determine the size of the resource pool will be expressly
waived during the Term of this Letter, after such date, the discretion by the
Operating Council regarding the resource pool size will resume pursuant to

 

3

--------------------------------------------------------------------------------


 

Section 8.4(f). For the avoidance of doubt, during the Term of this Letter, the
final decisions regarding the size of the resource pool will be determined by
Genpact, so long as Genpact continues to meet or exceed the applicable service
levels.

 

(D)                             WORKING HOURS:

 

India:

 

The total number of working hours per FTE per annum will be increased from [**]
to [**] hours and will be applied to all existing and future Statements of Work.
For existing Statements of Work, Genpact shall bear all costs and expenses
associated with the increased number of hours specified above.

 

Philippines:

 

In consideration of future Statements of Work, the total number of working hours
per FTE per annum will be increased from [**] to [**] hours.

 

For the avoidance of doubt, Wells Fargo will not be invoiced for any additional
FTE resources that are identified by Genpact which have not received prior
approval by the Wells Fargo Outsourcing Director or their designee.

 

Compliance with Laws:

 

In each jurisdiction in which any agreement, commitment, contract, letter
agreement or other arrangement is to be performed, Genpact shall ensure, in all
material respects, it is valid, enforceable and performed in compliance with
local, state and federal labor laws with regard to the FTE working hours for
both India and the Philippines. Further, Genpact will fully and promptly inform
Wells Fargo if it is notified by any governmental authority or generally becomes
aware of any changes to or non-compliance with labor laws in each jurisdiction.

 

4

--------------------------------------------------------------------------------


 

(E)                               DEDICATED MANAGEMENT TEAM:

 

As of July 1, 2009, and for the Term of this Letter, the Dedicated Management
Team shall be provided as follows:

 

(i)                                     India:

 

(a) Dedicated Management Team

 

Dedicated Management Team

 

 

 

[**]

 

Business Leader*

 

[**]

 

HR Leader and Support

 

[**]

 

Finance Manager***

 

[**]

 

IT Manager***

 

[**]

 

Training Manager

 

[**]

 

Relationship Managers**

 

[**]

 

Transition Manager

 

[**]

 

LOB Leads

 

[**]

 

 

 

 

 

Sub-total Fixed Cost

 

[**]

 

 

--------------------------------------------------------------------------------

*Any and all costs and expenses associated with the Business Leader shall be the
responsibility of Genpact, unless otherwise mutually agreed upon in writing. It
is not an expectation of Wells Fargo that the Business Leader will devote his or
her full time and effort to managing the Services for the Wells Fargo account.
Genpact shall ensure that the Business Leader will provide leadership and serve
as the single point of accountability for the Services and have overall
responsibility for overseeing the provision of the Services, billing and
relationship management concerning the Wells Fargo account.

 

**Notwithstanding Section 2.5 of Schedule O of the Agreement, for the Term of
this Letter, the fees for the Relationship Managers will be included in the
total Management Fee and will be invoiced to Wells Fargo each month.

 

*** The Finance and IT Managers will be [**] resources and will be shared across
other accounts within Genpact

 

(b)                                 Support Leaders

 

Support Leaders Management Fees

 

IT (Level 6B)

 

[**]

 

Quality (Level 6B)

 

[**]

 

Sub-total

 

[**]

 

 

 

 

 

INDIA

 

[**]

 

 

5

--------------------------------------------------------------------------------


 

The Support Leaders will be billed as part of the Management Fees as per the
rate card of Schedule O of the Agreement as such are not included in the fixed
management fee structure for India.

 

Support Fees:

 

Notwithstanding Schedule O of the Agreement, for the Term of this Letter, the
charges for HR, IT, Training, and Quality Managers will no longer be invoiced on
a span-base but will be invoiced at a fixed annual rate of $[**] per FTE on a
monthly basis, in arrears, pro-rated as appropriate for the applicable month. 
This shall apply to all existing and future Statements of Work under the
Agreement. For the purpose of clarification, Transition Managers/Leaders will
not be included in the Support Leader costs but may be included in future
Statements of Work as necessary.

 

(ii)                                  Philippines:

 

Dedicated Management Team

 

Site Lead**

 

[**]

 

Transition Leader

 

[**]

 

HR Leader

 

[**]

 

Training Leader+

 

[**]

 

Facilities Manager

 

[**]

 

Finance Leader

 

[**]

 

Admin Support

 

[**]

 

Executive Assistant

 

[**]

 

Training – Admin Assistant***

 

[**]

 

Training Coordinator***

 

[**]

 

 

 

 

 

PHILIPPINES*

 

[**]

 

 

--------------------------------------------------------------------------------

*The Philippines Dedicated Management Team will be invoiced to Wells Fargo at
the rate set forth in the applicable rate card in Schedule O of the LOA.

 

** The Philippines Site Leader will be billed at a rate of $[**] per annum.

 

*** The parties agree that Genpact will present the Wells Fargo Outsourcing
Director with a plan by September 30, 2009, to redeploy these particular
resources on the Dedicated Management Team.

 

+ The Philippines Training Leader position will be a [**] resource and will be
shared across other accounts within Genpact.

 

6

--------------------------------------------------------------------------------


 

Travel Expenses:

 

Notwithstanding Section 6 of Schedule O of the Agreement and Section 6 of
Schedule O of the LOA, for the Term of this Letter, all travel expenses must
receive prior approval by the Wells Fargo Outsourcing Director or their
designee, and must be invoiced within [**] days of completion of travel in order
to be paid by Wells Fargo.

 

(F)                               GLOBAL OPERATIONS LEADER:

 

Section 8.2 of the Agreement and Section 2.1 of Schedule K of the LOA will no
longer have any force or effect since the position of Global Operations Leader
has been removed and is thereby inapplicable.

 

(G)                             TECHNOLOGY REFRESH:

 

Notwithstanding the Technology Refresh Planning and Implementation contained in
Exhibit B of Schedule D of the Agreement and Exhibit B of Schedule D of the LOA,
for the Term of this Letter, Genpact must obtain prior approval in writing from
the Wells Fargo Outsourcing Director or their designee before a technology
refresh can occur.

 

(H)                             PHILIPPINE SPACE:

 

Wells Fargo agrees to release [**] at the Philippines location effective on the
date that Wells Fargo receives written confirmation from Genpact stating that
(i) there are no Genpact Personnel performing services for Wells Fargo on [**];
(ii) all related Wells Fargo Data and Materials, including Wachovia Owned
Materials, have been removed as specified in the applicable terms of the
Agreement; and (iii) such removal has received written approval by the Wells
Fargo Outsourcing Director or their designee. As part of this agreement to
release [**], Wells Fargo shall agree to a one-time payment of USD [**] ($[**])
that reimburses Genpact for costs associated with furniture, fixtures, carrying
costs such as rent, certain space re-fitment, and the facility portion of
obligations related to [**], and [**] seats associated with ramp-down of [**].
In addition, as part of this Letter, the obligation in Section 3 of Schedule O
to the LOA for Wachovia to pay a maximum of $[**] per year for idle seats is
removed for the duration of the LOA. Genpact shall invoice Wells Fargo as soon
as terms (i) and (ii) above have been met. Any ramp-downs / terminations over
and above the SOWs specified herein will be subject to the notice period and
Stranded Cost terms currently contained in the Agreement. In the event that
additional terminations or ramp downs create an opportunity to release an
additional floor, those terms will be separately negotiated when appropriate. It
is agreed upon by the parties that the movement of FTE resources between floors
shall be included in the costs pursuant to this Section and any additional costs
associated with such movement of FTE resources will be borne by Genpact.

 

(I)                                  FINAL AGREEMENT:

 

If a final agreement amending the Master Professional Services Agreement terms
agreed upon by the parties is not executed between the parties on or before
March 31, 2010, the parties agree and acknowledge that the terms of this Letter
will stand revoked and the existing terms of the Agreement and LOA, as the case
may be, shall govern the future relationship between the parties.
Notwithstanding the foregoing sentence, the terms of Paragraph D (‘Working
Hours’), Paragraph E (‘Dedicated Management

 

7

--------------------------------------------------------------------------------


 

Team’), Paragraph F (‘Global Operations Leader’), Paragraph G (‘Technology
Refresh’) and Paragraph H (‘Philippine Space’) shall survive the expiration of
this Letter.

 

(J)                               GENERAL PROVISIONS:

 

Capitalized terms used herein and not otherwise defined have the meaning given
in the Agreement and/or LOA. The execution, delivery and performance of this
Letter has been duly authorized by all requisite corporate action on the part of
Wells Fargo and Genpact and upon execution by all parties, will constitute a
legal, binding obligation thereof. Except as specifically amended hereby, the
Agreement and LOA, and all terms contained therein, both remain in full force
and effect.  If any of the terms and provisions in this Letter are inconsistent
with the Agreement and/or LOA, the terms and provisions contained in this Letter
shall control. The Agreement and LOA, as amended by this Letter, constitutes the
entire understanding of the Parties with respect to the subject matter hereof.
Each reference herein to a Party hereto shall be deemed to include its
successors and assigns, all of whom shall be bound by this Letter and in whose
favor the provisions of this Letter shall inure.  In case any one or more of the
provisions contained in this Letter shall be invalid, illegal or unenforceable
in any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired
thereby. The parties hereto agree to execute such other documents and
instruments and to do such other and further things as may be necessary or
desirable for the execution and implementation of this Letter and the
consummation of the transactions contemplated hereby and thereby. This Letter
shall be governed by and construed in accordance with the laws of the State of
New York. This Letter may be executed in counterparts, each of which shall
constitute an original, but all of which, when taken together, shall constitute
but one agreement.

 

8

--------------------------------------------------------------------------------


 

Wells Fargo appreciates the relationship and values the Services provided by
Genpact and look forward to our ongoing strategic partnership. Please sign below
to acknowledge and indicate your agreement to these terms as stated in this
Letter.

 

 

 

Macro*World Research Corporation

 

 

 

 

 

By:

/s/ Scott P. Biers

 

 

 

 

 

 

Name:

Scott P. Biers

 

 

 

 

 

 

Title:

Senior Vice President

Acknowledged and Agreed to by:

 

 

 

 

 

Genpact International, Inc.,

 

 

Hungarian Branch

 

 

 

 

 

By:

/s/ Mohit Thukral

 

 

 

 

 

 

Name:

Mohit Thukral

 

 

 

 

 

 

Title:

Senior Vice President

 

 

 

9

--------------------------------------------------------------------------------


 

Appendix A

 

Exhibit D to Schedule O

Annual Charges for Genpact FTE Resources,

Infrastructure/IT Costs and Relevant Disaster Recovery

 

[**]

 

10

--------------------------------------------------------------------------------


 

Appendix B

 

Exhibit D to Schedule O

 

Annual Charges for Genpact FTE Resources, Infrastructure / IT Costs

 

Level

 

2008

 

2009

 

2010

 

2011

 

2012

 

2013

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

2

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

3

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

4

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

5

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

6

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Infrastructure Cost

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

IT Cost

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

Inflation Rate — [**]% Starting in Year 2 (2009)

 

11

--------------------------------------------------------------------------------


 

Appendix C

 

Termination Notices Received

 

SOW No.

 

Process name

 

Location

 

Notice Period (days)

 

[**]

 

[**]

 

[**]

 

[**]

 

 

--------------------------------------------------------------------------------

A total of four pages have been omitted pursuant to a request for confidential
treatment.

[**]

 

--------------------------------------------------------------------------------